AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                     V.                              (For Offenses Committed On or After November I, 1987)
                    JUAN SOTO-MEDINA(!)
                                                                        Case Number:             3:19-CR-00495-JLS



USM Number                           36463-048
                                                                     Danielle Rachel I
                                                                     Defendant's Attorney
                                                                                            ~
                                                                                                                                       ----1
~HE-DEFENDANT:                                                                                         [_        JU_L _____.,_~._-2-0~;--·-1          I
 [gj   pleaded guilty to count(s)          One of the Information                       __ _
                                          --=--==--==-=..::.:.::===:..._-------1--,..'.::;=====--...L--1--
                                                                                             !·-'is::>'.
                                                                                            C'     _   LEi71\ ,~,:_::, .:, :::'.   C(,iL;HT
                                                                                            00Ul HEi-;i\ ~),S; ,'71Ci :,J~ C,\:_,roRNJA.
 D was found guilty on count(s)                                                             B'r                                         Dl=:T.l 'TI
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Natnre of Offense                                                                                                     Count
8: 1326 - Removed Alien Found In The United States (Felony)                                                                                1




    The defendant is sentenced as provided in pages 2 through     _ __:2:___ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)
D      Count(s)                                                is         dismissed on the motion of the United States.

rgJ    Assessment: $100.00 imposed


D      NTAAssessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[gj No fine                      •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances .

                                                                    .hme 28 2019
                                                                    Date of Imposition of Sentence
     l


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                   JUAN SOTO-MEDINA (I)                                                   Judgment - Page 2 of2
CASE NUMBER:                 3: 19-CR-00495-JLS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Twelve (12) months and one(!) day




 D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~       The court makes the following recommendations to the Bureau of Prisons:
            I. Incarceration in the Western Region.




 D       The defendant is remanded to the custody of the United States Marshal.

 D       The defendant must surrender to the United States Marshal for this district:
         •     at   - - - - - - - - - A.M.
                                                               on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         •     as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
•        Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

I have executed this judgment as follows:

         Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                       By                   DEPUTY UNITED STATES MARSHAL




                                                                                                   3: l 9-CR-00495-JLS
